DETAILED ACTION

Summary
This Office Action is in response to the Amendments to the Claims and Remarks filed January 6, 2021.
In view of the Amendments to the Claims filed January 6, 2021, the rejections of claims 1-20 under 35 U.S.C. 103 previously presented in the Office Action sent October 6, 2020 have been substantially maintained and modified only in response to the Amendments to the Claims. 
Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
Claim 8 recites, “an area of the first surface and the second surface of the each formed thin-film based thermoelectric module being comparable to a square meter”.
The specification, as originally filed, does not evidence applicant had in possession an invention including an area of the first surface and the second surface of the each formed thin-film based thermoelectric module being comparable to a square meter.
The specification teaches the sizes and/or dimensions of a thermoelectric device can range from a few square millimeters to a few square meters (see [0046]) but does not discuss or describe any embodiment where the first and second surfaces are “comparable” to a square meter, or able to be compared against a square meter. Dependent claims are rejected for dependency. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 8-11, 13, 15-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasichainula (U.S. Pub. No. 2015/0162517 A1) in view of Hiroshige et al. (U.S. Pub. No. 2011/0186956 A1) and Bell et al. (U.S. Pub. No. 2008/0245398 A1).
With regard to claim 1, Kasichainula discloses a method comprising: 
sputter depositing pairs of N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with one another (see, for example, [0039] teaching “sputtering” thermoelectric materials; see [0015] teaching cells including N-type cells and P-type cells connected in series cited to read on the claimed pairs of N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with one another as they from vertically standing structures including N-type and P-type thermoelectric elements, see Fig. 2) on
a flexible substrate (see [0015] teaching the substrate may “flexible”)
to form a thin-film based thermoelectric module (see Fig. 2 depicting thin-film based thermoelectric module 200), 
the flexible substrate being one of: aluminum (Al) foil, a sheet of paper, polytetrafluoroethylene, plastic, a single-sided copper (Cu) clad laminate sheet, [0041] exemplifying “aluminum foil”).

Kasichainula does not explicitly teach wherein the flexible substrate has a dimensional thickness less than or equal to 25 µm.
However, the thickness of the flexible substrate is a result effective variable. Hiroshige et al. teaches a method of a thin-film based thermoelectric module (see Fig. 4) and teaches the thickness of a flexible substrate directly affects the flexibility of the substrate to allow bending or deforming of the module (see [0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the flexible substrate in the method of Kasichainula and arrive at the claimed range of thickness through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the flexibility of the substrate to allow for being or deforming of the module. 
Kasichainula, as modified above, does not teach rendering the formed thin-film based thermoelectric module less than or equal to 100 µm in dimensional thickness.
However, Kasichainula teaches “The flexible nature of the thin film thermoelectric device 200 makes it well suited for applications where heat is being harvested from irregular, curved, or dynamic surfaces” (see [0078]). Kasichainula teaches “If the power source were to be rigid, the device may be uncomfortable to wear; furthermore, a rigid device may not be making contact with a person's body as efficiently as a device which is flexible, and can conform to the person's body” (see [0079]). 
[0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the formed thin-film based thermoelectric module in the method of Kasichainula and arrive at the claimed range of thickness through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the flexibility of the formed thin-film based thermoelectric module to allow for being or deforming of the module. 
Kasichainula generally exemplifies applications for the formed thin-film based thermoelectric module, such as on pipes carrying liquids (see [0076]), but does not teach the claimed electric power generation device.
However, Bell et al. discloses a method (see Title and Fig. 2) including an application for a formed thermoelectric module applied to pipes carrying fluids (see Fig. 2). 
Bell et al. teaches applying the formed thermoelectric module 
as a plurality of formed thermoelectric modules (201, 211, 212, 213, and 218, Fig. 2) and teaches 
placing a first surface and a second surface of the each of the formed plurality of thermoelectric modules in surface contact with a hot plate and a cold plate respectively (such as depicted in Fig. 2, each of the cited plurality of 
the hot plate and the cold plate being parallel to one another (see Fig. 2 depicting the cited hot plates and the cold plates having vertical surfaces being parallel to one another), 
the hot plate being at a higher temperature than the cold plate (see Fig. 2 and see [0101]), and 
the placing of the each of the formed plurality of thermoelectric modules in surface contact with the hot plate and the cold plate forming an electric power generation device comprising a plurality of alternating hot plates and cold plates in between each of which is a thermoelectric module of the formed plurality of thermoelectric modules (see Fig. 2 depicting placing each of the cited formed plurality of thermoelectric modules 201, 211, 212, 213, and 218 in surface contact with the cited hot plates 206, 207, 209 and the cited cold plates 202, 203, 205 forming an electric power generation device 200 comprising a plurality of alternating hot plates 206, 207, 209 and cold plates 202, 203, 205 in between each of which is a thermoelectric module 201, 211, 212, 213, and 218 of the formed plurality of thermoelectric modules);
providing a supply of a first fluid and a second fluid to the hot plate and the cold plate respectively to enable the hot plate to be at the higher temperature than the cold plate (see Fig. 2 and see [0101]
designing at least one of: the hot plate and the cold plate to be at least partially hollow for a turbulent flow of a corresponding at least one of: the first fluid and the second fluid therethrough (at least one of: the cited hot plate and the cited cold plate are designed at least partially hollow for a turbulent flow of a corresponding at least one of: the first fluid and the second fluid therethrough as depicted in Fig. 6 which shows non-linear grooves and changing diameters in each hollow at least one of the hot plate and the cold plate which would provide for some degree of turbulent flow; also see Fig. 6 depicting fan/pump 609 with propellers); 
providing a plurality of corrugations directly on an inner wall of the at least one of: the hot plate and the cold plate within a thickness of the at least one of: the hot plate and the cold plate based on the at least partial hollowness thereof such that the corresponding at least one of: the first fluid and the second fluid is obstructed by the plurality of corrugations to provide for the turbulent flow (see annotated Fig. 6 below depicting a plurality of corrugations, or grooves, directly on an inner wall of at least one of the cited hot and cold plates within a thickness of the at least one of the hot plate and the cold plate based on the at least partial hollowness thereof such that the corresponding at least one of: the first fluid and the second fluid is obstructed by the cited plurality of corrugations to provide for the cited turbulent flow); and 

    PNG
    media_image1.png
    536
    478
    media_image1.png
    Greyscale

Annotated Fig. 6
deriving electric power from the electric power generation device based on maintaining a temperature difference between the first surface and the second surface of the each of the formed plurality of thermoelectric modules based on the surface contact thereof with the hot plate and the cold plate respectively (see Fig. 2 and see [0107] teaching application of the cited formed thermoelectric module as the cited electric power generation device 200 can be used to produce electric current and voltage converting thermal power to electrical power).

Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in art to have modified the formed thin-film based thermoelectric module of Kasichainula by applying it as a plurality of thermoelectric modules in the cited electric power generation device of Bell et al., which includes the alternating hot and cold plates, because it would have led to producing electric current and voltage from converting thermal power to electrical power. 
Kasichainula, as modified by Hiroshige et al. and Bell et al. above, does not explicitly teach the maintained temperature difference is exactly the claimed 100°C.
However, Bell et al. teaches “specific changes can be implemented to optimize performance for…power generation. For example, large temperature differentials (200 to 2000°F) are desirable to achieve high-efficiency in power generation as is well known in the art.” (see [0234]). 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the maintained temperature difference in the method of Kasichainula, as modified above, and arrive at the claimed 100°C through routine experimentation (see MPEP 2144..05); especially since it would have led to high-efficiency in power generation. 
With regard to claims 2 and 4, independent claim 1 is obvious over Kasichainula in view of Hiroshige et al. and Bell et al. under 35 U.S.C. 103 as discussed above. Kasichainula discloses further comprising: 
printing and etching a design pattern of metal onto the each of the plurality of flexible substrates to form electrically conductive pads, leads and terminals [0051] teaching “screen-printing process” included in connecting electrically conductive leads; see claim 12 teaching “electrically conductive pads and electrically conductive leads are formed by etching the metal-clad top and bottom substrates”; see Fig. 2 depicting terminals, or points for electrical connection, between the electrically conductive pads and electrically conductive leads; the cited method of Kasichainula is cited to read on the claimed “printing and etching a design pattern of metal onto the each of the plurality of flexible substrates to form electrically conductive pads, leads and terminals thereon” because it includes a printing process in forming electrically conductive pads, the leads and the terminals and includes an etching process which etches a design pattern of metal onto the flexible substrate to form electrically conductive pads, leads and terminals on the flexible substrate) 
additionally electrodepositing a seed metal layer comprising at least one of: Chromium (Cr), Nickel (Ni) and Gold (Au) directly on top of the formed electrically conductive pads, the leads and the terminals on the each of the plurality of flexible substrates following the printing and etching thereof (see Fig. 2; see [0053]; see [0118]
sputter depositing the N-type thermoelectric legs and the P-type thermoelectric legs directly on top of the electrodeposited seed metal layer (see Fig. 2; see [0039]).

Kasichainula, as modified above, does not explicitly disclose wherein the electrically conductive pads, the leads and the terminals have a dimension thickness less than or equal to 18 µm.
However, the thickness of the electrically conductive pads, the leads and the terminals is a result effective variable. Hiroshige et al. teaches a method of a thin-film based thermoelectric module (see Fig. 4) and teaches the thickness of a thin-film based thermoelectric module layer directly affects the flexibility of the thin-film based thermoelectric module to allow bending or deforming of the module (see [0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the electrically conductive pads, the leads and the terminals in the method of Kasichainula and arrive at the claimed range of thickness through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the flexibility of the thin-film based thermoelectric module to allow for being or deforming of the module.
Kasichainula, as modified above, does not explicitly disclose wherein the seed metal layer has a dimension thickness less than or equal to 5 µm.
However, the thickness of the seed metal layer is a result effective variable. Hiroshige et al. teaches a method of a thin-film based thermoelectric module (see Fig. 4) and teaches the thickness of a thin-film based thermoelectric module layer directly affects [0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the seed metal layer in the method of Kasichainula and arrive at the claimed range of thickness through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the flexibility of the thin-film based thermoelectric module to allow for being or deforming of the module.
With regard to claim 3, independent claim 1 is obvious over Kasichainula in view of Hiroshige et al. and Bell et al. under 35 U.S.C. 103 as discussed above. Kasichainula discloses further comprising
encapsulating the each of the formed plurality of thin-film based thermoelectric modules with an elastomer (see [0089] teaching encapsulating with EVA, which is an elastomer, as modified by Bell et al. to include a plurality of the thin-film based thermoelectric modules above). 

Kasichainula, as modified above, does not teach wherein the elastomer providing an encapsulation has a dimensional thickness less than or equal to 15 µm.
However, the thickness of the encapsulation is a result effective variable. Hiroshige et al. teaches a method of a thin-film based thermoelectric module (see Fig. 4) and teaches the thickness of a thin-film based thermoelectric module layer directly affects the flexibility of the thin-film based thermoelectric module to allow bending or deforming of the module (see [0044]).

With regard to claim 6, independent claim 1 is obvious over Kasichainula in view of Hiroshige et al. and Bell et al. under 35 U.S.C. 103 as discussed above. Bell et al. discloses comprising:
the corresponding at least one of: the first fluid and the second fluid being one of: water (see [0286] teaching “water as the working fluid” in which water would be an obvious selection based on its suitability for its intended use, in the instant case a working fluid, see MPEP 2144.07).
With regard to claim 8, Kasichainula discloses a method comprising: 
sputter depositing pairs of N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with one another (see, for example, [0039] teaching “sputtering” thermoelectric materials; see [0015] teaching cells including N-type cells and P-type cells connected in series cited to read on the claimed pairs of N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with one another as they from vertically standing structures including N-type and P-type thermoelectric elements, see Fig. 2) on
a flexible substrate (see [0015]
to form a thin-film based thermoelectric module (see Fig. 2 depicting thin-film based thermoelectric module 200), 
the flexible substrate being one of: aluminum (Al) foil, a sheet of paper, polytetrafluoroethylene, plastic, a single-sided copper (Cu) clad laminate sheet, and a double-sided Cu clad laminate sheet (see [0041] exemplifying “aluminum foil”).

Kasichainula does not explicitly teach wherein the flexible substrate has a dimensional thickness less than or equal to 25 µm.
However, the thickness of the flexible substrate is a result effective variable. Hiroshige et al. teaches a method of a thin-film based thermoelectric module (see Fig. 4) and teaches the thickness of a flexible substrate directly affects the flexibility of the substrate to allow bending or deforming of the module (see [0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the flexible substrate in the method of Kasichainula and arrive at the claimed range of thickness through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the flexibility of the substrate to allow for being or deforming of the module. 
Kasichainula, as modified above, does not teach rendering the formed thin-film based thermoelectric module less than or equal to 100 µm in dimensional thickness.
However, Kasichainula teaches “The flexible nature of the thin film thermoelectric device 200 makes it well suited for applications where heat is being harvested from irregular, curved, or dynamic surfaces” (see [0078]). Kasichainula teaches [0079]). 
The thickness of the thin-film based thermoelectric module is a result effective variable. Hiroshige et al. teaches a method of a thin-film based thermoelectric module (see Fig. 4) and teaches the thickness of a thin-film based thermoelectric module layer directly affects the flexibility of the thin-film based thermoelectric module to allow bending or deforming of the module (see [0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the formed thin-film based thermoelectric module in the method of Kasichainula and arrive at the claimed range of thickness through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the flexibility of the formed thin-film based thermoelectric module to allow for being or deforming of the module. 
Kasichainula generally exemplifies applications for the formed thin-film based thermoelectric module, such as on pipes carrying liquids (see [0076]), but does not teach the claimed electric power generation device.
However, Bell et al. discloses a method (see Title and Fig. 2) including an application for a formed thermoelectric module applied to pipes carrying fluids (see Fig. 2). 
Bell et al. teaches applying the formed thermoelectric module 
as a plurality of formed thermoelectric modules (201, 211, 212, 213, and 218, Fig. 2) and teaches 
placing a first surface and a second surface of the each of the formed plurality of thermoelectric modules in surface contact with a hot plate and a cold plate respectively (such as depicted in Fig. 2, each of the cited plurality of thermoelectric modules have first and second surfaces, such as the left and right surfaces of each thermoelectric module, placed in surface contact with a hot plate 206, 207, 209 and a cold plate 202, 203, 205 respectively), 
the hot plate and the cold plate being parallel to one another (see Fig. 2 depicting the cited hot plates and the cold plates having vertical surfaces being parallel to one another), 
the hot plate configured to be at a higher temperature than the cold plate (see Fig. 2 and see [0101]), and 
the placing of the each of the formed plurality of thermoelectric modules in surface contact with the hot plate and the cold plate forming an electric power generation device comprising a plurality of alternating hot plates and cold plates in between each of which is a thermoelectric module of the formed plurality of thermoelectric modules (see Fig. 2 depicting placing each of the cited formed plurality of thermoelectric modules 201, 211, 212, 213, and 218 in surface contact with the cited hot plates 206, 207, 209 and the cited cold plates 202, 203, 205 forming an electric power generation device 200 comprising a plurality of alternating hot plates 206, 207, 209 and cold plates 202, 203, 205 in between each of which is a thermoelectric module 201, 211, 212, 213, and 218 of the formed plurality of thermoelectric modules),
an area of the first surface and the second surface of the each formed thermoelectric module being comparable to a square meter (the cited first and second surfaces include an area, see Fig. 2 depicting surface area of each of the cited first and second surfaces, which is cited to read on the claimed “being comparable to a square meter” because the cited areas of the first and second surfaces are comparable, or able to be compared against, a square meter as they are areas measurable in square distances); 
providing a supply of a first fluid and a second fluid to the hot plate and the cold plate respectively to enable the hot plate to be at the higher temperature than the cold plate (see Fig. 2 and see [0101] teaching first/second working media 216/215 as “fluid”); 
designing at least one of: the hot plate and the cold plate to be at least partially hollow for a turbulent flow of a corresponding at least one of: the first fluid and the second fluid therethrough (at least one of: the cited hot plate and the cited cold plate are designed at least partially hollow for a turbulent flow of a corresponding at least one of: the first fluid and the second fluid therethrough as depicted in Fig. 6 which shows non-linear grooves and changing diameters in each hollow at least one of the hot plate and the cold plate which would provide for some degree of turbulent flow; also see Fig. 6 depicting fan/pump 609 with propellers); 
providing a plurality of corrugations directly on an inner wall of the at least one of: the hot plate and the cold plate within a thickness of the at least one of: the hot plate and the cold plate based on the at least partial hollowness thereof annotated Fig. 6 below depicting a plurality of corrugations, or grooves, directly on an inner wall of at least one of the cited hot and cold plates within a thickness of the at least one of the hot plate and the cold plate based on the at least partial hollowness thereof such that the corresponding at least one of: the first fluid and the second fluid is obstructed by the cited plurality of corrugations to provide for the cited turbulent flow); and 

    PNG
    media_image1.png
    536
    478
    media_image1.png
    Greyscale

Annotated Fig. 6
deriving electric power from the electric power generation device based on maintaining a temperature difference between the first surface and the second surface of the each of the formed plurality of thermoelectric modules based on the surface contact thereof with the hot plate and the cold plate respectively (see Fig. 2 and see [0107] teaching application of the cited formed thermoelectric module as the cited electric power generation device 200 can be used to produce electric current and voltage converting thermal power to electrical power).

Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in art to have modified the formed thin-film based thermoelectric module of Kasichainula by applying is as a plurality of thermoelectric modules in the cited electric power generation device of Bell et al., which includes the alternating hot and cold plates, because it would have led to producing electric current and voltage from converting thermal power to electrical power.
Kasichainula, as modified by Hiroshige et al. and Bell et al. above, does not explicitly teach the maintained temperature difference is exactly the claimed 100°C.
However, Bell et al. teaches “specific changes can be implemented to optimize performance for…power generation. For example, large temperature differentials (200 to 2000°F) are desirable to achieve high-efficiency in power generation as is well known in the art.” (see [0234]). 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the maintained temperature difference in the 
With regard to claims 9 and 11, independent claim 8 is obvious over Kasichainula in view of Hiroshige et al. and Bell et al. under 35 U.S.C. 103 as discussed above. Kasichainula discloses further comprising: 
printing and etching a design pattern of metal onto the each of the plurality of flexible substrates to form electrically conductive pads, leads and terminals thereon (see [0051] teaching “screen-printing process” included in connecting electrically conductive leads; see claim 12 teaching “electrically conductive pads and electrically conductive leads are formed by etching the metal-clad top and bottom substrates”; see Fig. 2 depicting terminals, or points for electrical connection, between the electrically conductive pads and electrically conductive leads; the cited method of Kasichainula is cited to read on the claimed “printing and etching a design pattern of metal onto the each of the plurality of flexible substrates to form electrically conductive pads, leads and terminals thereon” because it includes a printing process in forming electrically conductive pads, the leads and the terminals and includes an etching process which etches a design pattern of metal onto the flexible substrate to form electrically conductive pads, leads and terminals on the flexible substrate) 
additionally electrodepositing a seed metal layer comprising at least one of: Chromium (Cr), Nickel (Ni) and Gold (Au) directly on top of the formed electrically conductive pads, the leads and the terminals on the each of the [0053]; see [0118] teaching layers of the thermoelectric module can be formed by “sputtering”, reading in the claimed electrodepositing, and it would have been obvious to a person having ordinary skill in the art to have selected sputtering for the seed metal layer because Kasichainula teaches sputtering as a deposition technique); and
sputter depositing the N-type thermoelectric legs and the P-type thermoelectric legs directly on top of the electrodeposited seed metal layer (see Fig. 2; see [0039]).

Kasichainula, as modified above, does not explicitly disclose wherein the electrically conductive pads, the leads and the terminals have a dimension thickness less than or equal to 18 µm.
However, the thickness of the electrically conductive pads, the leads and the terminals is a result effective variable. Hiroshige et al. teaches a method of a thin-film based thermoelectric module (see Fig. 4) and teaches the thickness of a thin-film based thermoelectric module layer directly affects the flexibility of the thin-film based thermoelectric module to allow bending or deforming of the module (see [0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the electrically conductive pads, the leads and the terminals in the method of Kasichainula and arrive at the claimed range of thickness through routine experimentation (see MPEP 2144.05); especially since 
Kasichainula, as modified above, does not explicitly disclose wherein the seed metal layer has a dimension thickness less than or equal to 5 µm.
However, the thickness of the seed metal layer is a result effective variable. Hiroshige et al. teaches a method of a thin-film based thermoelectric module (see Fig. 4) and teaches the thickness of a thin-film based thermoelectric module layer directly affects the flexibility of the thin-film based thermoelectric module to allow bending or deforming of the module (see [0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the seed metal layer in the method of Kasichainula and arrive at the claimed range of thickness through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the flexibility of the thin-film based thermoelectric module to allow for being or deforming of the module.
With regard to claim 10, independent claim 8 is obvious over Kasichainula in view of Hiroshige et al. and Bell et al. under 35 U.S.C. 103 as discussed above. Kasichainula discloses further comprising
encapsulating the each of the formed plurality of thin-film based thermoelectric modules with an elastomer (see [0089] teaching encapsulating with EVA, which is an elastomer, as modified by Bell et al. to include a plurality of the thin-film based thermoelectric modules above). 


However, the thickness of the encapsulation is a result effective variable. Hiroshige et al. teaches a method of a thin-film based thermoelectric module (see Fig. 4) and teaches the thickness of a thin-film based thermoelectric module layer directly affects the flexibility of the thin-film based thermoelectric module to allow bending or deforming of the module (see [0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the encapsulation in the method of Kasichainula and arrive at the claimed range of thickness through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the flexibility of the thin-film based thermoelectric module to allow for bending or deforming of the module.
With regard to claim 13, independent claim 8 is obvious over Kasichainula in view of Hiroshige et al. and Bell et al. under 35 U.S.C. 103 as discussed above. Bell et al. discloses comprising:
the corresponding at least one of: the first fluid and the second fluid being one of: water (see [0286] teaching “water as the working fluid” in which water would be an obvious selection based on its suitability for its intended use, in the instant case a working fluid, see MPEP 2144.07).
With regard to claim 15, Kasichainula discloses a method comprising: 
sputter depositing pairs of N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with one another (see, for example, [0039] teaching “sputtering” thermoelectric materials; see [0015] teaching cells including N-type cells and P-type cells connected in series cited to read on the claimed pairs of N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with one another as they from vertically standing structures including N-type and P-type thermoelectric elements, see Fig. 2) on
a flexible substrate (see [0015] teaching the substrate may “flexible”)
to form a thin-film based thermoelectric module (see Fig. 2 depicting thin-film based thermoelectric module 200), 
the flexible substrate being one of: aluminum (Al) foil, a sheet of paper, polytetrafluoroethylene, plastic, a single-sided copper (Cu) clad laminate sheet, and a double-sided Cu clad laminate sheet (see [0041] exemplifying “aluminum foil”).

Kasichainula does not explicitly teach wherein the flexible substrate has a dimensional thickness less than or equal to 25 µm.
However, the thickness of the flexible substrate is a result effective variable. Hiroshige et al. teaches a method of a thin-film based thermoelectric module (see Fig. 4) and teaches the thickness of a flexible substrate directly affects the flexibility of the substrate to allow bending or deforming of the module (see [0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the flexible substrate in the method of Kasichainula and arrive at the claimed range of thickness through routine 
Kasichainula, as modified above, does not teach rendering the formed thin-film based thermoelectric module less than or equal to 100 µm in dimensional thickness.
However, Kasichainula teaches “The flexible nature of the thin film thermoelectric device 200 makes it well suited for applications where heat is being harvested from irregular, curved, or dynamic surfaces” (see [0078]). Kasichainula teaches “If the power source were to be rigid, the device may be uncomfortable to wear; furthermore, a rigid device may not be making contact with a person's body as efficiently as a device which is flexible, and can conform to the person's body” (see [0079]). 
The thickness of the thin-film based thermoelectric module is a result effective variable. Hiroshige et al. teaches a method of a thin-film based thermoelectric module (see Fig. 4) and teaches the thickness of a thin-film based thermoelectric module layer directly affects the flexibility of the thin-film based thermoelectric module to allow bending or deforming of the module (see [0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the formed thin-film based thermoelectric module in the method of Kasichainula and arrive at the claimed range of thickness through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the flexibility of the formed thin-film based thermoelectric module to allow for being or deforming of the module. 
[0076]), but does not teach the claimed electric power generation device.
However, Bell et al. discloses a method (see Title and Fig. 2) including an application for a formed thermoelectric module applied to pipes carrying fluids (see Fig. 2). 
Bell et al. teaches applying the formed thermoelectric module 
as a plurality of formed thermoelectric modules (201, 211, 212, 213, and 218, Fig. 2) and teaches 
placing a first surface and a second surface of the each of the formed plurality of thermoelectric modules in surface contact with a hot plate and a cold plate respectively (such as depicted in Fig. 2, each of the cited plurality of thermoelectric modules have first and second surfaces, such as the left and right surfaces of each thermoelectric module, placed in surface contact with a hot plate 206, 207, 209 and a cold plate 202, 203, 205 respectively), 
the hot plate and the cold plate being parallel to one another (see Fig. 2 depicting the cited hot plates and the cold plates having vertical surfaces being parallel to one another), 
the hot plate configured to be at a higher temperature than the cold plate (see Fig. 2 and see [0101]), and 
the placing of the each of the formed plurality of thermoelectric modules in surface contact with the hot plate and the cold plate forming an electric power generation device comprising a plurality of alternating hot plates and cold plates 
providing a supply of a first fluid and a second fluid to the hot plate and the cold plate respectively to enable the hot plate to be at the higher temperature than the cold plate (see Fig. 2 and see [0101] teaching first/second working media 216/215 as “fluid”); 
designing at least one of: the hot plate and the cold plate to be at least partially hollow for a turbulent flow of a corresponding at least one of: the first fluid and the second fluid therethrough (at least one of: the cited hot plate and the cited cold plate are designed at least partially hollow for a turbulent flow of a corresponding at least one of: the first fluid and the second fluid therethrough as depicted in Fig. 6 which shows non-linear grooves and changing diameters in each hollow at least one of the hot plate and the cold plate which would provide for some degree of turbulent flow; also see Fig. 6 depicting fan/pump 609 with propellers); 
providing a plurality of corrugations directly on an inner wall of the at least one of: the hot plate and the cold plate within a thickness of the at least one annotated Fig. 6 below depicting a plurality of corrugations, or grooves, directly on an inner wall of at least one of the cited hot and cold plates within a thickness of the at least one of the hot plate and the cold plate based on the at least partial hollowness thereof such that the corresponding at least one of: the first fluid and the second fluid is obstructed by the cited plurality of corrugations to provide for the cited turbulent flow); and 

    PNG
    media_image1.png
    536
    478
    media_image1.png
    Greyscale

Annotated Fig. 6
deriving electric power from the electric power generation device based on maintaining a temperature difference between the first surface and the second surface of the each of the formed plurality of thermoelectric modules based on the surface contact thereof with the hot plate and the cold plate respectively (see Fig. 2 and see [0107] teaching application of the cited formed thermoelectric module as the cited electric power generation device 200 can be used to produce electric current and voltage converting thermal power to electrical power).

Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in art to have modified the formed thin-film based thermoelectric module of Kasichainula by applying is as a plurality of thermoelectric modules in the cited electric power generation device of Bell et al., which includes the alternating hot and cold plates, because it would have led to producing electric current and voltage from converting thermal power to electrical power. 
Kasichainula, as modified by Hiroshige et al. and Bell et al. above, does not explicitly teach the maintained temperature difference is exactly the claimed 100°C.
However, Bell et al. teaches “specific changes can be implemented to optimize performance for…power generation. For example, large temperature differentials (200 to 2000°F) are desirable to achieve high-efficiency in power generation as is well known in the art.” (see [0234]). 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the maintained temperature difference in the method of Kasichainula, as modified above, and arrive at the claimed 100°C through routine experimentation (see MPEP 2144..05); especially since it would have led to high-efficiency in power generation.. Kasichainula discloses further comprising
encapsulating the each of the formed plurality of thin-film based thermoelectric modules with an elastomer (see [0089] teaching encapsulating with EVA, which is an elastomer, as modified by Bell et al. to include a plurality of the thin-film based thermoelectric modules above). 


However, the thickness of the encapsulation is a result effective variable. Hiroshige et al. teaches a method of a thin-film based thermoelectric module (see Fig. 4) and teaches the thickness of a thin-film based thermoelectric module layer directly affects the flexibility of the thin-film based thermoelectric module to allow bending or deforming of the module (see [0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the encapsulation in the method of Kasichainula and arrive at the claimed range of thickness through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the flexibility of the thin-film based thermoelectric module to allow for bending or deforming of the module.
With regard to claims 16 and 17, independent claim 15 is obvious over Kasichainula in view of Hiroshige et al. and Bell et al. under 35 U.S.C. 103 as discussed above. Kasichainula discloses further comprising: 
printing and etching a design pattern of metal onto the each of the plurality of flexible substrates to form electrically conductive pads, leads and terminals thereon (see [0051] teaching “screen-printing process” included in connecting electrically conductive leads; see claim 12 teaching “electrically conductive pads and electrically conductive leads are formed by etching the metal-clad top and bottom substrates”; see Fig. 2 depicting terminals, or points for electrical connection, between the electrically conductive pads and electrically conductive 
additionally electrodepositing a seed metal layer comprising at least one of: Chromium (Cr), Nickel (Ni) and Gold (Au) directly on top of the formed electrically conductive pads, the leads and the terminals on the each of the plurality of flexible substrates following the printing and etching thereof (see Fig. 2; see [0053]; see [0118] teaching layers of the thermoelectric module can be formed by “sputtering”, reading in the claimed electrodepositing, and it would have been obvious to a person having ordinary skill in the art to have selected sputtering for the seed metal layer because Kasichainula teaches sputtering as a deposition technique); and
sputter depositing the N-type thermoelectric legs and the P-type thermoelectric legs directly on top of the electrodeposited seed metal layer (see Fig. 2; see [0039]).

Kasichainula, as modified above, does not explicitly disclose wherein the electrically conductive pads, the leads and the terminals have a dimension thickness less than or equal to 18 µm.
[0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the electrically conductive pads, the leads and the terminals in the method of Kasichainula and arrive at the claimed range of thickness through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the flexibility of the thin-film based thermoelectric module to allow for being or deforming of the module.
Kasichainula, as modified above, does not explicitly disclose wherein the seed metal layer has a dimension thickness less than or equal to 5 µm.
However, the thickness of the seed metal layer is a result effective variable. Hiroshige et al. teaches a method of a thin-film based thermoelectric module (see Fig. 4) and teaches the thickness of a thin-film based thermoelectric module layer directly affects the flexibility of the thin-film based thermoelectric module to allow bending or deforming of the module (see [0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the seed metal layer in the method of Kasichainula and arrive at the claimed range of thickness through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing 
With regard to claim 19, independent claim 15 is obvious over Kasichainula in view of Hiroshige et al. and Bell et al. under 35 U.S.C. 103 as discussed above. Bell et al. discloses comprising:
the corresponding at least one of: the first fluid and the second fluid being one of: water (see [0286] teaching “water as the working fluid” in which water would be an obvious selection based on its suitability for its intended use, in the instant case a working fluid, see MPEP 2144.07).
Claims 5, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasichainula (U.S. Pub. No. 2015/0162517 A1) in view of Hiroshige et al. (U.S. Pub. No. 2011/0186956 A1) and Bell et al. (U.S. Pub. No. 2008/0245398 A1), as applied to claims 1-4, 6, 8-11, 13, 15-17, and 19 above, and in further view of Stachurski (U.S. Patent No. 4,125,122).
With regard to claims 5, 12, and 18, independent claims 1, 8, and 15 are obvious over Kasichainula in view of Hiroshige et al. and Bell et al. under 35 U.S.C. 103 as discussed above. 
Kasichainula, as modified above, does not disclose comprising at least one of: the hot plate and the cold plate being made of one of: steel, a ceramic material and anodized aluminum.
However, Stachurski discloses a method (see Title and Abstract) and teaches pipes for circulating working fluids for a thermoelectric device can be made of steel (see column 4 “steel”).
.
Claims 7, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasichainula (U.S. Pub. No. 2015/0162517 A1) in view of Hiroshige et al. (U.S. Pub. No. 2011/0186956 A1) and Bell et al. (U.S. Pub. No. 2008/0245398 A1), as applied to claims 1-4, 6, 8-11, 13, 15-17, and 19 above, and in further view of Simonnin (U.S. Pub. No. 2011/0154811 A1).
With regard to claims 7, 14, and 20, independent claims 1, 8, and 15 are obvious over Kasichainula, Hiroshige et al., and Bell et al. under 35 U.S.C. 103 as discussed above.
Kasichainula, as modified above, does not disclose the at least one of: the hot plate and the cold plate being painted.
However, Simonnin discloses a method, see [0001], and teaches a hollow hot plate for carrying hot fluid can be painted in order to ensure electrical insulation (see [0068]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the method of Kasichainula, as modified above, to include painting the hot plate, as suggested by Simonnin, because it would have led to ensuring electrical isolation of the hot plate.

Response to Arguments
Applicant's arguments filed January 6, 2021 have been fully considered but they are not persuasive.
Applicant argues in the response that the 100 micron thickness is not for flexibility but for maintaining a temperature difference. However, this argument is not persuasive as the result effective variable of thickness, recognized by Hiroshige to directly affect flexibility, does not rely on a recognition of maintaining a temperature difference. 
Applicant argues in the response that the newly added limitations of 100 degrees is not found within the previously cited references and their modifications. However, this argument is addressed in the rejections of the claims above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120.  The examiner can normally be reached on Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.